Citation Nr: 1102992	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1964 to July 1969.

This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran's claim on appeal was previously 
characterized as a claim to reopen for service connection for 
posttraumatic stress disorder (PTSD).  In March 2010, the Board 
reopened and remanded the claim on the merits.  Although the 
claim previously denied was one for service connection for PTSD, 
the Veteran's current claim involves other psychiatric disorders 
as well as PTSD.  The Board must liberally construe the claim and 
consider all current conditions within the scope of the claim.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).  
Consequently, the Board finds that the issue should be 
characterized as one for service connection for an acquired 
psychiatric disorder, to include PTSD.  The issue is thus 
restated on the title page of this decision.

In addition, as previously stated, the Board reopened and 
remanded the Veteran's claim on the merits in March 2010 for 
addition development.    Specifically, the Board instructed that 
the Veteran be scheduled for a VA examination in order to 
determine the nature and etiology of any psychiatric disability 
that the Veteran may be diagnosed to have.  When remand orders 
are not complied with, the Board must ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  
However, only substantial compliance, not strict compliance, is 
necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board 
finds that the March 2010 remand has been substantially complied 
and, therefore, it may proceed to adjudicate the Veteran's claim 
without prejudice to him.

In December 2008, the Veteran testified at a formal hearing in 
front of a Decision Review Officer at the VA RO in Indianapolis.  
The transcript of that hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that 
the Veteran has PTSD related to any stressor incurred during his 
military service.

2.  The competent and credible evidence fails to establish that 
the Veteran has an acquired psychiatric disorder other than PTSD 
that is related to his active military service.  


CONCLUSIONS OF LAW

1.  PTSD has not been incurred as a result of the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by active military service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In March 2006 and September 2005 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed psychiatric 
disorder and described the types of evidence that the Veteran 
should submit in support of his claim.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
March 2006 VCAA notice letter also addressed the elements of 
degree of disability and effective date.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
identified any addition evidence that supports his claim that has 
not already been obtained.  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the Veteran's 
claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was afforded VA examination 
on his claim in August 2006 and May 2010.  The reports of these 
examinations reflect that the examiners reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board, therefore, concludes that these 
examination reports are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2; see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and 
his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim. 

II.  Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a 
general matter, service connection for a disability on the basis 
of the merits of such claim requires (1) the existence of a 
current disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  For service connection to be 
awarded for PTSD, the record must show:  (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) 
combat status or credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2010).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Effective July 13, 2010, VA amended provisions of 38 C.F.R. § 
3.304(f), pertaining to direct service connection for PTSD.  75 
Fed. Reg. 39843 (July 13, 2010).  Under the new regulation, a 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor if the claimed in-service stressor is 
related to his fear of hostile military or terrorist activity; it 
is consistent with the places, types, and circumstances of his 
service; and it is confirmed by a VA examining psychiatrist or 
psychologist that the claimed stressor is adequate to support a 
diagnosis of PTSD and the veteran's symptoms are related to the 
claimed stressor.  75 Fed. Reg. 39843 (July 13, 2010).  

Service connection for PTSD was previously denied by final rating 
decisions issued in May 2000, August 2000 and March 2002.  In 
August 2005, the Veteran submitted a new claim for service 
connection asserting that he has an acquired psychiatric disorder 
(claimed as panic disorder, social anxiety, major recurring 
depression, insomnia, and PTSD) due to his military service, to 
wit the death of his best friend in Vietnam and explosions on his 
ship, the USS Enterprise, on the morning of January 14, 1969.  As 
there had been a previous denial of service connection for a 
psychiatric disorder, the RO appropriately required the 
submission of new and material evidence to reopen the Veteran's 
claim.  Although the RO denied reopening the claim, in March 
2010, the Board found that new and material evidence had been 
submitted and reopened the Veteran's claim.  The Board must, 
therefore, consider the claim on the entire record.  After 
reviewing all of the evidence, the Board concludes that the 
weight of the evidence is against finding that service connection 
for an acquired psychiatric disorder is warranted.  

Initially the Board notes that the RO has conceded an in-service 
stressor - that is that the Veteran was aboard the USS Enterprise 
in 1969 when there was an explosion on the ship causing 
destruction of several aircraft and 27 men were killed.  The 
Veteran's other alleged stressor that he received a report in 
December 1968 that his best friend had been killed in Vietnam has 
not been verified.  Even so, the event does not meet the 
criterion  to be an adequate stressor as, although the Veteran 
has reported feeling hopelessness and sadness at the news, he 
denied feeling horror or intense fear at that time.  
Consequently, the only adequate in-service stressor is the 
explosion on the USS Enterprise in 1969, and, for service 
connection to be warranted, the Veteran must have PTSD related 
thereto.

Although a verified in-service stressor has been found, the Board 
finds that the overwhelming evidence fails to establish that the 
Veteran has a diagnosis of PTSD related thereto.  

The earliest evidence of treatment for a psychiatric disorder is 
from May 1992 when the Veteran was hospitalized at a private 
facility due to a suicide attempt and was diagnosed to have 
depression.  Treatment records from 1996 show diagnoses of an 
adjustment disorder with depressed mood and dysthymia.  The first 
diagnosis of PTSD is seen in 1999 based upon the Veteran's 
history of having been diagnosed in 1996, but the impression was 
panic disorder with agoraphobia and history of PTSD.  See April 
1999 private treatment record.  A December 1999 private progress 
note also fails to show a diagnosis of PTSD.  Rather the Veteran 
was diagnosed to have panic disorder with agoraphobia and major 
depressive disorder, recurrent, severe without psychotic 
features.  Subsequent physician notes primarily diagnose the 
Veteran to have a panic disorder with agoraphobia with only one 
or two mentioning a diagnosis of PTSD.  Rather the diagnosis of 
PTSD is mostly seen in the group treatment records.  See private 
treatment record from 1999 through 2002.  Private treatment 
records from 2005 show diagnoses of anxiety disorder, not 
otherwise specified, and panic disorder, as well as a personality 
disorder.  The most recent private treatment records actually 
diagnose the Veteran to have either bipolar disorder or a 
schizoaffective disorder, bipolar type.  See July 2007 private 
inpatient treatment records.  Moreover, disability records from 
the Social Security Administration demonstrate diagnoses of 
dysthymia, depression, and an adjustment disorder but not PTSD.  
The Board finds that the diagnosis of PTSD as seen in the private 
treatment records is insufficient to establish a current 
diagnosis of PTSD.  The Board finds that the physician's notes 
are more probative as to an appropriate diagnosis than the group 
treatment notes, which simply perpetuate the Veteran's report of 
a diagnosis.  Furthermore, there is no treatment record that 
indicates the diagnosis of PTSD seen in these treatment records 
was provided based upon a full and complete evaluation.  Rather, 
the more overwhelming evidence is that the Veteran has other 
psychiatric disorders such as panic disorder with agoraphobia, 
social phobia, depression, anxiety disorder, bipolar disorder 
and/or schizoaffective disorder, bipolar type.

As for VA treatment, an April 1999 psychological evaluation 
failed to diagnoses the Veteran to have any acquired psychiatric 
disorder and questioned whether the Veteran might be malingering; 
however, the psychologist diagnosed a mixed personality disorder 
with primarily avoidant, schizoid and dependent features.  The 
diagnosis of a psychiatric disorder is not seen until 2001 when 
primary care notes indicate a diagnosis of panic disorder that 
was being treated by a private physician.  In 2005, the Veteran 
reestablished care with VA and brought in a prescription from a 
private treating physician for an antidepressant medication and, 
afterwards, a diagnosis of depression is seen in the primary care 
treatment notes.  In November 2005, the Veteran underwent a 
psychiatric assessment.  He reported precipitating events to be 
the loss of his best friend in Vietnam and married twice and 
divorced.  After examining the Veteran, the social worker 
diagnosed the Veteran with depression but did not provide an 
opinion as to its etiology.  However, she did list financial 
strain and relationship problems on Axis IV of her diagnostic 
formulation.  Therefore, this treatment record indicates that the 
Veteran's depression was due to current stressors rather than the 
reported in-service stressor.  A March 2006 Psychiatric Medical 
Management note indicates diagnoses of depression and generalized 
anxiety disorder.  The first diagnosis of PTSD is seen in a June 
2006 Psychiatric Medical Management note, which indicates the 
Veteran reported recalling witnessing a fire on ship from nine 
explosions and being on board for 14 hours not knowing if he or 
others would live.  He reported that he became reactive to 
confined spaces, has disturbing memories of the explosion 
occasionally versus daily with change in medication, and that 
these memories have caused him relationships with partners.  A 
July 2007 Psychiatric Medical Management note shows a diagnosis 
of schizoaffective disorder, bipolar type, and PTSD.  Since then, 
these diagnoses have been continued in the VA treatment records.

The Veteran underwent a VA examination in August 2006 in relation 
to his claim.  The Veteran related that his PTSD stressors 
included receiving news of the death of his best friend in 
Vietnam and that he was aboard the USS Enterprise when there was 
8 explosions on deck and 29 were killed during which time he was 
confined below deck in a small shop for 14 hours without any 
information of what was happening.  After reviewing the claims 
file and interviewing the Veteran, the examiner diagnosed the 
Veteran to have a panic disorder without agoraphobia and a 
depressive disorder, not otherwise specified.  She stated that, 
although the Veteran has a verified stressor (the explosions 
while on board the USS Enterprise in January 1969) and has 
acknowledged having some symptoms related to PTSD, he did not 
meet the full DSM-IV criteria for that disorder.  He did, 
however, meet the criteria for a panic disorder as evidenced by 
panic attacks, concern about having additional panic attacks, and 
concern about the implications and consequences of his attacks.  
The Veteran also described depressive symptoms that included 
depressed mood, sleep disturbances, passive suicidal ideation, 
and decreased energy lasting for one day before reemerging 7 to 
10 days later.  The examiner opined that it did not appear as 
though the Veteran's anxiety and depression are related to 
military service or the verified stressor because he reported 
anxiety symptoms, panic attacks, and depressive symptoms around 
1995 or 1996, which continued to be problematic until 2001 or 
2002 before improving slightly with the assistance of medication 
and psychotherapy.

The Veteran was afforded another VA examination in May 2010.  The 
examiner reviewed the Veteran's history and completed a 
psychiatric examination before diagnosing him with a mood 
disorder, not otherwise specified, and a history of psychosis.  
The examiner stated that the Veteran's symptoms did not meet the 
criteria for PTSD.  He stated that criterion B is not met because 
the Veteran does not think about his stressor more than once a 
month and denied any impairment related to those thoughts.  Also, 
criterion C was not met as the Veteran did not endorse avoidance 
of reminders (in fact he feels better after talking about it).  
He did endorse estrangement from others; however, this does not 
meet the criterion as no other avoidance criteria are met (three 
are needed).  Finally, he stated that criterion D is not met 
because, although the Veteran endorsed having difficulty falling 
asleep, he did not endorse two arousal symptoms.  

The examiner noted that the Veteran had been diagnosed with 
bipolar disorder, depression and schizoaffective disorder and 
there was documented psychosis in July 2007 but he denied any 
psychosis since he began using antipsychotic medication.  The 
examiner also noted that the Veteran had been diagnosed with 
panic disorder, but that he stated that he had not had a panic 
attack in a number of years.  It was further noted that the 
Veteran denied anxiety symptoms other than racing thoughts while 
he is trying to sleep.  

The examiner stated that, based on a review of themed records, 
multiple diagnoses by multiple providers and current medical 
medication management, it was difficult to determine if the 
criteria were met for bipolar disorder, schizoaffective disorder, 
or a unipolar depression.  Therefore, the most appropriate 
diagnosis was a mood disorder, not otherwise specified.  Based 
upon the Veteran's description of his childhood, onset of 
symptoms, and the symptoms' course, the examiner concluded that 
it did not appear that his symptoms were related to the explosion 
on the ship in Vietnam.  More specifically, the examiner opined 
that the Veteran's mood disorder is less likely than not the 
result of in-service stressors because he noted the Veteran's 
symptoms began in 1992 (as self-reported by Veteran), more than 
20 years beyond his military service, and the Veteran did not 
link any current impairment to his experiences in service.  In 
addition, based upon his medical records, symptoms of 
schizoaffective disorder or bipolar disorder led to 
hospitalization and treatment but were not the result of stress 
incurred during service.  Further, when asked about current 
impairment, the Veteran also stated that his main complaints were 
his wish to travel and wish to lose weight, which were not 
reported to be related to service.  Finally, the examiner stated 
that the symptoms were not reported to be related to service.

Based upon the evidence of record, the Board finds that the 
competent and credible evidence of record fails to establish that 
the Veteran has PTSD.  As previously discussed, the diagnosis of 
PTSD seen in the private treatment records is not adequate 
because the diagnosis was not based upon a full and complete 
evaluation but rather appears to be based upon the Veteran's 
reported history of a diagnosis of PTSD in 1996 - of which there 
is no record - thereby decreasing the probative value of the 
diagnosis of PTSD seen in these records.  Moreover, there are 
inconsistencies in these treatment records in that the 
physicians' treatment notes primarily diagnosed the Veteran to 
have a panic disorder with agoraphobia and sometimes major 
depressive disorder, recurrent, but do not diagnosis the Veteran 
to have PTSD based upon evaluation even though the group therapy 
notes show a diagnosis of PTSD in addition to panic disorder.  
The Board finds that the phsyicians' treatment notes are more 
probative of the Veteran's diagnosis at that time than the group 
therapy notes as the physicians were evaluating the Veteran while 
the group therapy notes merely record a diagnosis of PTSD that 
was perpetuated but not substantiated by the individual treatment 
notes.  Consequently, these inconsistencies reduce the probative 
value of these treatment records as to the adequacy of the 
diagnosis of PTSD seen therein.

Moreover, although the VA treatment records show a diagnosis of 
PTSD starting in June 2006, which appears to be on the Veteran's 
reported verified stressor, there is no full and complete 
evaluation to support that diagnosis.  In contrast, the VA 
examinations, at which the examiners, after reviewing the record 
and interviewing the Veteran, failed to render a diagnosis of 
PTSD on the basis that the Veteran's symptoms do not meet the 
DSM-IV criteria for such a diagnosis.  As the VA examinations 
were based upon a full and complete review of the record and 
provide a complete rationale for the reasons why a diagnosis of 
PTSD is not warranted, the Board finds them to be the most 
probative and persuasive evidence of record as to whether the 
Veteran has PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (It is the factually accurate, fully articulated, 
sound reasoning for the conclusion that contributes probative 
value to a medical opinion.).  

The Board notes that any statements of record made by the Veteran 
claiming to have PTSD are not competent evidence of a diagnosis 
of PTSD as the Veteran is lay person without the medical 
expertise to render such a diagnosis.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or opinions); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a diagnosis, 
his statements are afforded little weight as to whether he has 
PTSD.

Therefore, the Board concludes that, although the Veteran has a 
verified in-service stressor, the preponderance of the evidence 
is against finding that he has a diagnosis of PTSD related to 
that stressor.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Therefore, service connection for PTSD is denied 
because the medical evidence fails to establish the Veteran has a 
current diagnosis upon which service connection may be granted.  

The Board has also considered whether service connection is 
warranted for any other currently diagnosed acquired psychiatric 
disorder.  As discussed above, the post-service medical evidence 
shows the Veteran to have been diagnosed to have depression, 
generalized anxiety disorder, panic disorder with agoraphobia, 
social phobia, dysthymia, schizoaffective disorder bipolar type, 
bipolar disorder and mood disorder, not otherwise specified.  
After considering all the evidence, the Board finds the evidence 
fails to establish entitlement to service connection for any 
acquired psychiatric disorder (other than PTSD) the Veteran has 
been diagnosed to have over the past 18 years.  

The VA and non-VA treatment records fail to provide any opinion 
linking any of these acquired psychiatric disorders to the 
Veteran's active military service.  Furthermore, both VA 
examiners opined that the Veteran's currently diagnosed 
psychiatric disorder(s) is not related to his military service 
because he was not treated for many years after service (at least 
20) and the Veteran did not relate his symptoms to service.  
Although the Veteran is competent to state the onset of his 
psychiatric symptoms, the Board notes that there are 
inconsistencies in that VA treatment records show the Veteran 
reported the onset of symptoms to be since Vietnam (see November 
2005 VA psychiatric evaluation), yet at the VA examinations he 
reported that his psychiatric symptoms started in 1992.  Thus, 
the Board finds the Veteran's reports of onset of his psychiatric 
symptoms to not be credible and, therefore, lack probative value.  
Thus, the most probative and persuasive evidence as to whether 
there is a nexus between the Veteran's current acquired 
psychiatric disorder(s) and his military service are the VA 
examiners' opinions, which are against the Veteran's claim.  
Consequently, the Board concludes that the preponderance of the 
evidence is against finding that that service connection is 
warranted for an acquired psychiatric disorder other than PTSD.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), is 
denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


